Case 1:17-cv-00232-CRK Document 72   Filed 02/09/21   Page 1 of 3
       Case 1:17-cv-00232-CRK Document 72         Filed 02/09/21      Page 2 of 3

By:                                  Dated:      ;--g,./2 d--, 2021
      JER
      Simons & Wiskin
      102 South Broadway
      South Amboy, NJ 08879
      Tel (732) 316-2300
      email: jpwiskin@simonswiskin.com

      For Hanover Insurance Company


                        BRIAN M. BOYNTON
                        Acting Assistant Attorney General

                        JEANNE E. DAVIDSON
                        Director

                        /s/ CLAUDIA BURKE
                        Assistant Director

                        /s/ STEPHEN C. TOSINI
                        Senior Trial Counsel
                        Department of Justice
                        Civil Division
                        Commercial Litigation Branch
                        PO Box 480
                        Ben Franklin Station
                        Washington, DC 20044
                        Tel.: (202) 616-5196


February 9, 2021        Attorneys for Plaintiff, the United States




                                         2
Case 1:17-cv-00232-CRK Document 72   Filed 02/09/21   Page 3 of 3
